                        THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                               MARSHALL DIVISION

 SAS INSTITUTE INC.,                            §
                                                §
                   Plaintiff                    §
                                                §
 v.                                             §             Case No. 2:18-cv-295-JRG
                                                §
 WORLD PROGRAMMING LTD., et al.                 §
                                                §
                 Defendants                     §

                                CLAIM CONSTRUCTION
                               MEMORANDUM AND ORDER

       Before the Court is the Opening Claim Construction Brief (Dkt. No. 189) filed by Plaintiff

SAS Institute Inc. (“Plaintiff,” “SAS,” or “SII”). Also before the Court are the Responsive Claim

Construction Brief (Dkt. No. 193) filed by Defendants World Programming Limited, Luminex

Software, Inc., Yum! Brands, Inc., Pizza Hut, Inc., and Shaw Industries Group, Inc.

(“Defendants”) as well as Plaintiff’s reply (Dkt. No. 194).

       The Court held a hearing on January 29, 2020.




                                               -1-
                                                          Table of Contents

I. BACKGROUND ........................................................................................................................ 3
II. LEGAL PRINCIPLES ............................................................................................................ 3
III. AGREED TERMS.................................................................................................................. 7
IV. DISPUTED TERMS IN U.S. PATENT NO. 7,170,519 ....................................................... 7
   A. “graph style data item,” “graph style data structure,” and “graph style metadata” ............... 8
   B. “non-textual format” and “non-textual formatted output” ................................................... 16
   C. “wherein the graph style metadata identifies a data variable as having a category role and
        identifies another data variable as having a response role, said category role and said
        response role being used by in different output non-textual formats” ................................ 20
   D. “the graph generator module” .............................................................................................. 25
V. DISPUTED TERMS IN U.S. PATENT NO. 7,447,686 ...................................................... 32
   E. “a superset of the SQL standard” ......................................................................................... 32
   F. “wherein the first component software object is associated with a first method to
        textualize,” “wherein a first software driver textualizes through a second method,” and
        “wherein a second software driver textualizes through a third method” ............................ 33
VI. DISPUTED TERMS IN U.S. PATENT NO. 8,498,996 ..................................................... 36
   G. “native” and “non-native” .................................................................................................... 36
VII. DISPUTED TERMS IN U.S. PATENT NO. 6,920,458 ................................................... 37
   H. “data model” ........................................................................................................................ 38
   I. “index structure” .................................................................................................................... 38
   J. “model repository facility” .................................................................................................... 43
VIII. CONCLUSION .................................................................................................................. 47




                                                                    -2-
I. BACKGROUND

          Plaintiff alleges infringement of United States Patents No. 7,170,519 (“the ’519 Patent”),

7,447,686 (“the ’686 Patent”), 8,498,996 (“the ’996 Patent”), and 6,920,458 (“the ’458 Patent)

(collectively, “the patents-in-suit”). (Dkt. No. 189, Exs. 1–4). The Court addresses each of the

patents-in-suit separately herein.

          Shortly before the start of the January 29, 2020 hearing, the Court provided the parties with

preliminary constructions with the aim of focusing the parties’ arguments and facilitating

discussion. Those preliminary constructions are noted below within the discussion for each term.

II. LEGAL PRINCIPLES

          It is understood that “[a] claim in a patent provides the metes and bounds of the right which

the patent confers on the patentee to exclude others from making, using or selling the protected

invention.” Burke, Inc. v. Bruno Indep. Living Aids, Inc., 183 F.3d 1334, 1340 (Fed. Cir. 1999)

(citation omitted). Claim construction is clearly an issue of law for the court to decide. Markman

v. Westview Instruments, Inc., 52 F.3d 967, 970–71 (Fed. Cir. 1995) (en banc), aff’d, 517 U.S. 370

(1996).

          “In some cases, however, the district court will need to look beyond the patent’s intrinsic

evidence and to consult extrinsic evidence in order to understand, for example, the background

science or the meaning of a term in the relevant art during the relevant time period.” Teva Pharm.

USA, Inc. v. Sandoz, Inc., 135 S. Ct. 831, 841 (2015) (citation omitted). “In cases where those

subsidiary facts are in dispute, courts will need to make subsidiary factual findings about that

extrinsic evidence. These are the ‘evidentiary underpinnings’ of claim construction that we

discussed in Markman, and this subsidiary factfinding must be reviewed for clear error on appeal.”

Id. (citing 517 U.S. at 390).



                                                  -3-
       To ascertain the meaning of claims, courts look to three primary sources: the claims, the

specification, and the prosecution history. Markman, 52 F.3d at 979. The specification must

contain a written description of the invention that enables one of ordinary skill in the art to make

and use the invention. Id. A patent’s claims must be read in view of the specification, of which

they are a part. Id. For claim construction purposes, the description may act as a sort of dictionary,

which explains the invention and may define terms used in the claims. Id. “One purpose for

examining the specification is to determine if the patentee has limited the scope of the claims.”

Watts v. XL Sys., Inc., 232 F.3d 877, 882 (Fed. Cir. 2000) (citations omitted).

       Nonetheless, it is the function of the claims, not the specification, to set forth the limits of

the patentee’s invention. Otherwise, there would be no need for claims. SRI Int’l v. Matsushita

Elec. Corp. of Am., 775 F.2d 1107, 1121 (Fed. Cir. 1985) (en banc). The patentee is free to be his

own lexicographer, but any special definition given to a word must be clearly set forth in the

specification. Intellicall, Inc. v. Phonometrics, Inc., 952 F.2d 1384, 1388 (Fed. Cir. 1992).

Although the specification may indicate that certain embodiments are preferred, particular

embodiments appearing in the specification will not be read into the claims when the claim

language is broader than the embodiments. Electro Med. Sys., S.A. v. Cooper Life Scis., Inc., 34

F.3d 1048, 1054 (Fed. Cir. 1994) (citation omitted).

       This Court’s claim construction analysis is substantially guided by the Federal Circuit’s

decision in Phillips v. AWH Corp., 415 F.3d 1303 (Fed. Cir. 2005) (en banc). In Phillips, the court

set forth several guideposts that courts should follow when construing claims. In particular, the

court reiterated that “the claims of a patent define the invention to which the patentee is entitled

the right to exclude.” Id. at 1312 (quoting Innova/Pure Water, Inc. v. Safari Water Filtration Sys.,

Inc., 381 F.3d 1111, 1115 (Fed. Cir. 2004)). To that end, the words used in a claim are generally



                                                -4-
given their ordinary and customary meaning. Id. The ordinary and customary meaning of a claim

term “is the meaning that the term would have to a person of ordinary skill in the art in question at

the time of the invention, i.e., as of the effective filing date of the patent application.” Id. at 1313

(citations omitted). This principle of patent law flows naturally from the recognition that inventors

are usually persons who are skilled in the field of the invention and that patents are addressed to,

and intended to be read by, others skilled in the particular art. Id. (citations omitted).

       Despite the importance of claim terms, Phillips made clear that “the person of ordinary

skill in the art is deemed to read the claim term not only in the context of the particular claim in

which the disputed term appears, but in the context of the entire patent, including the

specification.” Id. Although the claims themselves may provide guidance as to the meaning of

particular terms, those terms are part of “a fully integrated written instrument.” Id. at 1315 (quoting

Markman, 52 F.3d at 978). Thus, the Phillips court emphasized the specification as being the

primary basis for construing the claims. See id. at 1314–17. As the Supreme Court stated long ago,

“in case of doubt or ambiguity it is proper in all cases to refer back to the descriptive portions of

the specification to aid in solving the doubt or in ascertaining the true intent and meaning of the

language employed in the claims.” Bates v. Coe, 98 U.S. 31, 38 (1878). In addressing the role of

the specification, the Phillips court quoted with approval its earlier observations from Renishaw

PLC v. Marposs Societa’ per Azioni, 158 F.3d 1243, 1250 (Fed. Cir. 1998):

       Ultimately, the interpretation to be given a term can only be determined and
       confirmed with a full understanding of what the inventors actually invented and
       intended to envelop with the claim. The construction that stays true to the claim
       language and most naturally aligns with the patent’s description of the invention
       will be, in the end, the correct construction.

Phillips, 415 F.3d at 1316. Consequently, Phillips emphasized the important role the specification

plays in the claim construction process.



                                                 -5-
       The prosecution history also continues to play an important role in claim interpretation.

Like the specification, the prosecution history helps to demonstrate how the inventor and the

United States Patent and Trademark Office (“PTO”) understood the patent. Id. at 1317. Because

the file history, however, “represents an ongoing negotiation between the PTO and the applicant,”

it may lack the clarity of the specification and thus be less useful in claim construction proceedings.

Id. (citations omitted). Nevertheless, the prosecution history is intrinsic evidence that is relevant

to the determination of how the inventor understood the invention and whether the inventor limited

the invention during prosecution by narrowing the scope of the claims. Id.; see Microsoft Corp. v.

Multi-Tech Sys., Inc., 357 F.3d 1340, 1350 (Fed. Cir. 2004) (noting that “a patentee’s statements

during prosecution, whether relied on by the examiner or not, are relevant to claim interpretation”).

       Phillips rejected any claim construction approach that sacrificed the intrinsic record in

favor of extrinsic evidence, such as dictionary definitions or expert testimony. The en banc court

condemned the suggestion made by Tex. Dig. Sys., Inc. v. Telegenix, Inc., 308 F.3d 1193 (Fed. Cir.

2002), that a court should discern the ordinary meaning of the claim terms (through dictionaries

or otherwise) before resorting to the specification for certain limited purposes. See Phillips, 415

F.3d at 1319–24. According to Phillips, reliance on dictionary definitions at the expense of the

specification had the effect of “focus[ing] the inquiry on the abstract meaning of words rather than

on the meaning of claim terms within the context of the patent.” Id. at 1321. Phillips emphasized

that the patent system is based on the proposition that the claims cover only the invented subject

matter. Id.

       Phillips does not preclude all uses of dictionaries in claim construction proceedings.

Instead, the court assigned dictionaries a role subordinate to the intrinsic record. In doing so, the

court emphasized that claim construction issues are not resolved by any magic formula. The court



                                                 -6-
did not impose any particular sequence of steps for a court to follow when it considers disputed

claim language. See id. at 1323–25. Rather, Phillips held that a court must attach the appropriate

weight to the intrinsic sources offered in support of a proposed claim construction, bearing in mind

the general rule that the claims measure the scope of the patent grant.

       The Supreme Court of the United States has “read [35 U.S.C.] § 112, ¶ 2 to require that a

patent’s claims, viewed in light of the specification and prosecution history, inform those skilled

in the art about the scope of the invention with reasonable certainty.” Nautilus, Inc. v. Biosig

Instruments, Inc., 572 U.S. 898, 910 (2014). “A determination of claim indefiniteness is a legal

conclusion that is drawn from the court’s performance of its duty as the construer of patent claims.”

Datamize, LLC v. Plumtree Software, Inc., 417 F.3d 1342, 1347 (Fed. Cir. 2005) (citations and

internal quotation marks omitted), abrogated on other grounds by Nautilus, 572 U.S. 898.

“Indefiniteness must be proven by clear and convincing evidence.” Sonix Tech. Co. v. Publ’ns

Int’l, Ltd., 844 F.3d 1370, 1377 (Fed. Cir. 2017) (citation omitted).

III. AGREED TERMS

       In their November 13, 2019 Joint Claim Construction and Prehearing Statement Pursuant

to P.R. 4-3, the parties submitted that “[t]he Parties do not have any agreed claim constructions.”

(Dkt. No. 184, at 2.)

IV. DISPUTED TERMS IN U.S. PATENT NO. 7,170,519

       The ’519 Patent, titled “Computer-Implemented System and Method for Generating Data

Graphical Displays,” issued on January 30, 2007, and bears an earliest priority date of March 29,

2002. See Dkt. No. 189-1 at 2. The Abstract of the ’519 Patent states:

       A computer-implemented system and method for generating data graphical
       displays. The data is indicative of a plurality of variables. The system and method
       receive data that is to be displayed in a non-textual format. Graph style data items



                                                -7-
      are retrieved that contain display characteristics for displaying the data in the non-
      textual format. The data is displayed in accordance with the graph style data items.

A. “graph style data item,” “graph style data structure,” and “graph style metadata”


                                  “graph style data item”
               (’519 Patent, Claims 1, 5, 12, 14–18, 20–22, 25, 40–45, 48, 56)

 Plaintiff’s Proposed Construction                Defendants’ Proposed Construction

 Plain and ordinary meaning                     “a data item which exists substantially
                                                independent of the application generating the
 Alternatively:                                 data and the application generating the
     “Graph styles” define       the    display graphical output”
 characteristics of data.
                                                  Alternatively:
                                                      “a data item that defines the display
                                                  characteristics of data and exists substantially
                                                  independent of the application generating the
                                                  data and the application generating the
                                                  graphical output”


                                 “graph style data structure”
                                (’519 Patent, Claims 34, 56, 58)

 Plaintiff’s Proposed Construction                Defendants’ Proposed Construction

 Plain and ordinary meaning                     “a structure that uses a metadata approach
                                                whose abstraction is at a level above the
 Alternatively:                                 particular type of graphic used to display the
     “Graph styles” define       the    display data”
 characteristics of data.
                                                  Alternatively:
                                                      “a structure that (i) uses a metadata
                                                  approach whose abstraction is at a level above
                                                  the particular type of graphic used to display
                                                  the data and (ii) contains graph styles format
                                                  data and graph styles metadata”




                                              -8-
                                      “graph style metadata”
                           (’519 Patent, Claims 1, 6, 18, 33, 34, 37, 46, 58)

 Plaintiff’s Proposed Construction                   Defendants’ Proposed Construction

 Plain and ordinary meaning                        “metadata that is at a level above the particular
                                                   type of graphic used to display the data and is
 Alternatively:                                    used independent of the graphic type used to
     “Graph styles” define           the   display depict the data”
 characteristics of data.


(Dkt. No. 184, at 2–3; Dkt. No. 189, at 6; Dkt. No. 193, at 2; Dkt. No. 204, at 2–5.)

       Shortly before the start of the January 29, 2020 hearing, the Court provided the parties with

the following preliminary constructions:

                      Term                                      Preliminary Construction

 “graph style data item”                             “a data item that defines the display
                                                     characteristics of data and that exists
                                                     substantially independent of the application
                                                     generating the data or the application
                                                     generating the graphical output”

 “graph style data structure”                        “a structure that contains graph styles format
                                                     data and graph styles metadata”

 “graph style metadata”                              “data that is independent of the graphic type
                                                     used to depict the data”


       At the January 29, 2020 hearing, Plaintiff agreed with the Court’s preliminary

constructions for “graph style data item” and “graph style data structure.” Defendants agreed as to

“graph style data item” but disagreed as to “graph style data structure” (although Defendants

submitted that the Court’s preliminary construction for “graph style data structure” would be

acceptable if the Court adopts Defendants’ proposal for “graph style metadata”). The parties

presented oral arguments as to “graph style data structure” and “graph style metadata.”


                                                 -9-
         (1) The Parties’ Positions

         Plaintiff argues that “Defendants’ proposed constructions not only take liberties with the

passages from the specification on which they purport to rely, but those passages lack the classic

indicia of intentionally supplied definitions, and are instead merely corroborative of the terms’

plain and ordinary meanings.” (Dkt. No. 189, at 6.) Plaintiff argues that Defendants propose

improperly importing limitations from the specification, and Plaintiff urges that “the words in the

claim surrounding the term are helpful to inform the meaning without requiring construction.” (Id.,

at 8.)

         As to “graph style data structure,” Defendants respond that the “term ‘graph style data

structure’ is not a term of art, and there is therefore no ‘plain and ordinary meaning’ for it.” (Dkt.

No. 193, at 6.) Defendants also argue that their proposal tracks relevant disclosure in the

specification. (Id., at 7.) Defendants submit an alternative proposed construction to address

Plaintiff’s argument that Defendants’ proposal overlooks certain disclosures in the specification.

(Id., at 8.) As to “graph style metadata,” Defendants argue that “[t]his claim term is also not a term

of art, and there is therefore no ‘plain and ordinary meaning’ for it.” (Id., at 8.) Defendants urge

that “the term ‘graph style metadata’ should be construed according [to] how it is disclosed in the

specification . . . .” (Id., at 9.)

         Plaintiff replies that “the Federal Circuit has declined to find indefiniteness where the

meaning of a claim term may be ascertained from the meaning of individual words.” (Dkt. No. 194,

at 1–2 (citing Bancorp Servs., L.L.C. v. Hartford Life Ins. Co., 359 F.3d 1367, 1372 (Fed. Cir.

2004) (“the entire term ‘surrender value protected investment credits’ is not defined in the patent,”

and the patentee “has not pointed us to any industry publication that defines the term,” but term




                                                - 10 -
was not indefinite because “the components of the term have well-recognized meanings, which

allow the reader to infer the meaning of the entire phrase with reasonable confidence”)).)

       (2) Analysis

       Claims 1 and 34 of the ’519 Patent, for example, recite (emphasis added):

       1. A computer-implemented method for generating data graphical displays,
       comprising the steps of:
               receiving data to be displayed in a non-textual format, said received data
       being indicative of a plurality of variables;
               retrieving graph style data items from a data file,
               said graph style data items containing display characteristics to be used in
       displaying the data in a non-textual format; and
               accessing of the graph style data items in order to display non-textual
       formatted output based upon the graph style data items;
               said graph style data items containing graph style metadata that have
       descriptors specifying what statistical roles different data variables have within the
       data;
               wherein the specified statistical roles are used to define display
       characteristics for the data;
               wherein the data is displayed in a non-textual format in accordance with the
       graph style data items and the graph style metadata.

       ***

       34. A computer-implemented apparatus for generating data graphical displays
       based upon data, comprising:
               a graph generator module that receives data to be displayed in a non-textual
       format, said received data being indicative of a plurality of variables;
               graph styles data structure that defines display characteristics to be used in
       displaying the data in a non-textual format,
               said graph style data structure containing graph style metadata that defines
       display characteristics for data through the metadata associating at least two of
       the variables with statistical roles;
               said graph generator module having data access to the graph style data
       structure,
               said graph generator module generating at least one graphical output based
       upon the received data, said graphical output being generated in accordance with
       the defined data characteristics of the graph styles data structure.

       Defendants do not propose that the specification sets forth any lexicography or disclaimer.

Further, although Defendants argue that the deposition testimony of Plaintiff’s expert demonstrates



                                               - 11 -
agreement with Defendants’ proposed interpretation, no such agreement is apparent. (See Dkt. No.

193, Ex. A, Nov. 19, 2019 Rosenblatt dep. at 11:1–15, 14:4–21, 16:16–17:1, 18:3–19:12 & 31:1–

20; see id. at 30:7–15 (“In this context graph style metadata is metadata that, for example, has

descriptors specifying what statistical roles different data variables have within the data.”).)

Moreover, to whatever extent Plaintiff’s expert can be found to have agreed with Defendants’

counsel’s assertions as to the specification, the testimony of Plaintiff’s expert regarding the

specification is extrinsic evidence and is therefore of limited weight. See Phillips, 415 F.3d

at 1317. The opinions of Defendants’ expert are likewise of limited weight. (See Dkt. No. 193, Ex.

B, Nov. 13, 2019 Jones Decl., at ¶¶ 43–52.)

       Defendants urge that these disputed terms are not terms of art, and Plaintiff has not shown

otherwise. Nonetheless, as Plaintiff submits, “simply because a phrase as a whole lacks a common

meaning does not compel a court to abandon its quest for a common meaning and disregard the

established meanings of the individual words.” Altiris, Inc. v. Symantec Corp., 318 F.3d 1363,

1372 (Fed. Cir. 2003) (citations omitted). The Court therefore turns to the specification for further

understanding of how the patentee used these disputed terms in the claims.

       The Background and Summary section of the specification states that “the styles that define

the appearance of graphical displays were traditionally tightly coupled with the software

application generating the graphs,” and “[d]ifficulties arose during attempts to use graphical styles

defined in one software application in a different software application.” ’519 Patent at 1:27–33

(emphasis added).

       The Detailed Description section of the specification discloses “graph styles data” that

defines display characteristics of data and that is “at least substantially independent of the

application”:



                                               - 12 -
       The graph styles data 40 defines the display characteristics 42 of the data 32. For
       example, the graph styles data 40 may define the textual label font characteristics
       or the background display of the graphical output 38. The graph styles data 40 uses
       predefined style definitions as well as metadata to determine how input data 32
       should be visually depicted in the graphical output 38.

       FIG. 2 shows an example where the graph styles data 40 is stored in a data structure
       50 that contains graph styles format data 52 and graph styles metadata 54. The
       graph styles format data 52 may designate the format attributes for one or more
       regions of the graphical output 38, such as designating that a graph’s axis should
       display major ticks and not display minor ticks. The graph styles metadata 54 may
       designate format attributes based upon the role(s) that a variable has within the
       input data.

       The graph styles data 40 exists at least substantially independent of the application
       generating the data or the application generating the graphical output. Thus the
       same graph styles data 40 may be universally used by multiple software
       applications 56 to define the applications’ respective graphical output appearance
       as well as the output type (e.g., HTML, PDF, etc.).

       FIG. 3 depicts an example of a graph styles data structure 50. The graph styles data
       structure 50 contains graph styles format data 52 and graph styles metadata 54.
       The format data 52 may include graph font characteristics, graph backgrounds,
       graph color schemes, etc. The format data 52 may be at varying levels of detail.
       For example, the format data 52 may define styles to be used by all components on
       a graph, such as all bars in a bar chart. It may also define styles on a per graphical
       component level, such as the first bar in the bar chart should have one type of style,
       the second bar should have another type of style, and so on. As another example of
       the varying level of detail, data that are grouped into sets may have its style defined
       based upon what set the data is in. In this way, the user may better distinguish
       between sets of data when viewing the graphical output.

       The graph styles data structure 40 also contains metadata 54. The graph styles
       metadata 54 may designate format attributes based upon the role(s) that a variable
       has within the input data. For example, a variable may be designated to have as its
       role in the data set to be the “category” variable.

       ***

       It should be understood that the graph styles data structure uses a metadata
       approach whose abstraction is at a level above the particular type of graphic used
       to display the data. Thus, metadata (such as what role a variable has within a data
       set and the format style of a variable based upon its role) is used independent of the
       graphic type used to depict the data.

’519 Patent at 2:22–64 & 5:64–6:3 (emphasis added).

                                               - 13 -
       The specification thus provides explanations regarding, and meanings for, the graph style

data item, graph style data structure, and graph style metadata. Because, as the parties agree, these

terms do not themselves have any well-established meaning in the relevant art, the manner in which

the patentee used these terms in the above-reproduced disclosures should be given effect in the

Court’s constructions. See Intervet, Inc. v. Merial Ltd., 617 F.3d 1282, 1287 (Fed. Cir. 2010)

(citing Phillips, 415 F.3d at 1315) (“Idiosyncratic language, highly technical terms, or terms coined

by the inventor are best understood by reference to the specification.”); see also Irdeto Access, Inc.

v. Echostar Satellite Corp., 383 F.3d 1295, 1300 (Fed. Cir. 2004) (“Even when guidance is not

provided in explicit definitional format, the specification may define claim terms by implication

such that the meaning may be found in or ascertained by a reading of the patent documents.”)

(internal quotation marks omitted); Goldenberg v. Cytogen, Inc., 373 F.3d 1158, 1164 (Fed. Cir.

2004) (citation omitted) (“Where a claim term has no ordinary and customary meaning, a court

must resort to the remaining intrinsic evidence—the written description and the prosecution

history—to obtain the meaning of that term.”).

       The specification thus explains graph styles data as existing at least substantially

independent of the application generating the data or the application generating the graphical

output. See ’519 Patent at 2:38–40. At the January 29, 2020 hearing, the parties agreed with the

Court’s preliminary construction for the term “graph style data item” (set forth above).

       As to “graph style data structure,” Defendants’ proposal of referring to “a metadata

approach whose abstraction is at a level above the particular type of graphic used to display the

data,” ’519 Patent at 5:64–66, is rejected as unclear and as referring to manner of use in particular

embodiments rather than the meaning of “graph style data structure” itself. However, the above-




                                                - 14 -
reproduced disclosures explain that a graph style data structure contains graph styles format data

and graph styles metadata. See id. at 2:45–47.

         Likewise, as to Defendants’ proposed interpretation of “graph style metadata,” the above-

reproduced disclosure relied upon by Defendants describes “a metadata approach” rather than the

meaning of “graph style metadata” itself. Still, the above-reproduced disclosure explains that graph

style metadata is independent of the graphic type used to depict the data. Id. at 5:67–6:3. No further

construction is necessary, particularly in light of surrounding claim language, for example in

above-reproduced Claim 1, reciting “graph style metadata that have descriptors specifying what

statistical roles different data variables have within the data.”

         The Court therefore hereby construes these disputed terms as set forth in the following

chart:

                       Term                                          Construction

 “graph style data item”                             “a data item that defines the display
                                                     characteristics of data and that exists
                                                     substantially independent of the application
                                                     generating the data or the application
                                                     generating the graphical output”

 “graph style data structure”                        “a structure that contains graph styles
                                                     format data and graph styles metadata”

 “graph style metadata”                              “data that is independent of the graphic
                                                     type used to depict the data”




                                                 - 15 -
B. “non-textual format” and “non-textual formatted output”

 Plaintiff’s Proposed Construction                   Defendants’ Proposed Construction

 Plain and ordinary meaning.                         Indefinite

(Dkt. No. 184, at 3; Dkt. No. 189, at 11; Dkt. No. 193, at 10; Dkt. No. 204, at 6.) The parties submit

that these terms appear in Claims 1, 2, 5–9, 12, 14–17, 33, 34, 37–45, and 58 of the ’519 Patent.

(Dkt. No. 204, at 6.)

          Shortly before the start of the January 29, 2020 hearing, the Court provided the parties with

its preliminary construction that these terms have their plain meaning and that Claims 13 and 41

of the ’519 Patent are indefinite. At the hearing, Plaintiff had no objection to the Court’s

preliminary construction.

          (1) The Parties’ Positions

          Plaintiff argues that the claims “clearly indicate[] that ‘non-textual format’ refers to data

that is to be displayed graphically or in some form other than a textual format.” (Dkt. No. 189,

at 11.)

          Defendants respond: “Outside of the context of the ’519 patent, these terms refer to outputs

other than text, such as graphs and charts. But the claims preclude any reasonable understanding

of what ‘non-textual format’ and ‘non-textual formatted output’ can or cannot be.” (Dkt. No. 193,

at 10 (citation omitted).) In particular, Defendants point out that “claim 13 lists ‘text’ as a possible

output format.” (Id.)

          Plaintiff replies that Defendants’ argument regarding Claim 13 fails because “‘output

formats’ may be textual instructions to an application that is to display the non-textual formatted

output.” (Dkt. No. 194, at 3.)




                                                 - 16 -
       (2) Analysis

       Claim 34 of the ’519 Patent, for example, recites (emphasis added):

       34. A computer-implemented apparatus for generating data graphical displays
       based upon data, comprising:
               a graph generator module that receives data to be displayed in a non-textual
       format, said received data being indicative of a plurality of variables;
               graph styles data structure that defines display characteristics to be used in
       displaying the data in a non-textual format,
               said graph style data structure containing graph style metadata that defines
       display characteristics for data through the metadata associating at least two of the
       variables with statistical roles;
               said graph generator module having data access to the graph style data
       structure,
               said graph generator module generating at least one graphical output based
       upon the received data, said graphical output being generated in accordance with
       the defined data characteristics of the graph styles data structure.

The Background and Summary section of the specification states:

       Graphical depictions of computer-generated data aid users in their analysis and
       understanding of the data. Many types of software applications can display data
       graphs, but the styles that define the appearance of graphical displays were
       traditionally tightly coupled with the software application generating the graphs.
       Difficulties arose during attempts to use graphical styles defined in one software
       application in a different software application. Also, the graphical styles defined
       within a software application usually were limited to fairly small sets of
       configurable items, such as background colors.

       The present invention overcomes the aforementioned difficulties by providing a
       computer-implemented system and method for generating data graphical displays.
       The data is indicative of a plurality of variables. The system and method receive
       data that is to be displayed in a non-textual format. Graph style data items are
       retrieved that contain display characteristics for displaying the data in the non-
       textual format. The data is displayed in accordance with the graph style data items.

’519 Patent at 1:26–45 (emphasis added). This discussion uses “non-textual format” in the context

of “graphs,” “graphical styles,” and “graphical displays.” See id. The Detailed Description section

of the specification likewise refers to “non-textual output” in the context of graphic output. See id.

at 6:4–30.




                                                - 17 -
          The parties have discussed Claim 13 of the ’519 Patent, which depends from Claim 12,

which in turn depends from Claim 1. Claims 1, 12, and 13 of the ’519 Patent recite (emphasis

added):

          1. A computer-implemented method for generating data graphical displays,
          comprising the steps of:
                  receiving data to be displayed in a non-textual format, said received data
          being indicative of a plurality of variables;
                  retrieving graph style data items from a data file,
                  said graph style data items containing display characteristics to be used in
          displaying the data in a non-textual format; and
                  accessing of the graph style data items in order to display non-textual
          formatted output based upon the graph style data items;
                  said graph style data items containing graph style metadata that have
          descriptors specifying what statistical roles different data variables have within the
          data;
                  wherein the specified statistical roles are used to define display
          characteristics for the data;
                  wherein the data is displayed in a non-textual format in accordance with the
          graph style data items and the graph style metadata.

          ***

          12. The method of claim 1 wherein the graph style data items specify different
          output formats based upon the type of software application that is to display the
          non-textual formatted output.

          13. The method of claim 12 wherein the output formats include formats selected
          from the group consisting of HTML, XML, PDF, and text.

          A fair reading of these claims is that “output format” refers to types of outputs that may

include “non-textual formatted output.” Claim 13 recites “text” as an example of an output format

that is “to display the non-textual formatted output” (as recited in Claim 12). This recital in Claim

13 of “text” being used to “display the non-textual formatted output” is internally inconsistent.

Plaintiff attempts to resolve this inconsistency by arguing that “‘output formats’ may be textual

instructions to an application that is to display the non-textual formatted output.” (Dkt. No. 194,

at 3.) Plaintiff fails to support this contention, and the disclosures cited by Plaintiff are



                                                  - 18 -
unpersuasive. See ’519 Patent at 2:40–44 (“output type (e.g., HTML, PDF, etc.)”); see also id. at

8:63–9:4 (“The output format may be based upon the entity that is to receive the graphical output.

For example, if the business application is being operated through a web browser, then the graph

styles data can indicate that certain styles are to be used when rendering graphics for a web browser

as well as indicate that the output should be in an HTML format.”) (emphasis added). The opinions

of Plaintiff’s expert are likewise unpersuasive. (See Dkt. No. 189-14, Nov. 17, 2019 Am.

Rosenblatt Decl., at ¶¶ 57–64.)

          But rather than rendering the disputed terms indefinite, this internal inconsistency merely

results in dependent Claim 13 being indefinite. See Competitive Techs., Inc. v. Fujitsu Ltd., 185 F.

App’x 958, 965–66 (Fed. Cir. 2006). The same analysis applies to dependent Claim 41 of the ’519

Patent.

          As to the other claims here at issue, Defendants fail to demonstrate any lack of “reasonable

certainty” as to the meanings of the disputed terms “non-textual format” and “non-textual

formatted output.” See Nautilus, 572 U.S. at 901; see also Sonix, 844 F.3d at 1377. Defendants’

reliance on purportedly contradictory testimony of Plaintiff’s expert is unpersuasive. (See Dkt. No.

193, Ex. A, Nov. 19, 2019 Rosenblatt dep. at 36:7–15 & 40:1–11; see also id. at 38:13–39:10.)

The opinions of Defendants’ expert are likewise unpersuasive. (See id., Ex. B, Nov. 13, 2019 Jones

Decl., at ¶¶ 53–56.) The Court therefore expressly rejects Defendants’ indefiniteness arguments,

and no further construction is necessary. See O2 Micro Int’l Ltd. v. Beyond Innovation Tech. Co.,

521 F.3d 1351, 1362 (Fed. Cir. 2008) (“[D]istrict courts are not (and should not be) required to

construe every limitation present in a patent’s asserted claims.”); see also Finjan, Inc. v. Secure

Computing Corp., 626 F.3d 1197, 1207 (Fed. Cir. 2010) (“Unlike O2 Micro, where the court failed

to resolve the parties’ quarrel, the district court rejected Defendants’ construction.”); ActiveVideo



                                                 - 19 -
Networks, Inc. v. Verizon Commc’ns, Inc., 694 F.3d 1312, 1326 (Fed. Cir. 2012); Summit 6, LLC

v. Samsung Elecs. Co., Ltd., 802 F.3d 1283, 1291 (Fed. Cir. 2015).

          The Court accordingly hereby finds that Claims 13 and 41 of the ’519 Patent are

indefinite. The Court otherwise hereby construes “non-textual format” and “non-textual

formatted output” to have their plain meaning.

C. “wherein the graph style metadata identifies a data variable as having a category role and
identifies another data variable as having a response role, said category role and said
response role being used by in different output non-textual formats”

    Plaintiff’s Proposed Construction                Defendants’ Proposed Construction

    “wherein the graph style metadata identifies a Indefinite
    data variable as having a category role and
    identifies another data variable as having a
    response role, said category role and said
    response role being used to generate different
    output non-textual formats” 1

    Alternatively:
        Interpret to remove extraneous word “in”
    so that claim reads “…being used by different
    output non-textual formats.”

(Dkt. No. 184, at 4; Dkt. No. 189, at 12–13; Dkt. No. 193, at 12; Dkt. No. 204, at 7.) The parties

submit that this term appears in Claim 37 of the ’519 Patent. (Dkt. No. 204, at 7.)

          Shortly before the start of the January 29, 2020 hearing, the Court provided the parties with

the following preliminary construction: “wherein the graph style metadata identifies a data variable

as having a category role and identifies another data variable as having a response role, said

category role and said response role being used by different output non-textual formats.” At the

hearing, Plaintiff agreed with the Court’s preliminary construction.




1
    Plaintiff previously proposed: “Plain and ordinary meaning.” (Dkt. No. 189, at 12.)

                                                 - 20 -
       (1) The Parties’ Positions

       Plaintiff argues that “[t]h[e] obvious typographical error does not impair an understanding

of the claim; the claim can easily be interpreted, and is not indefinite.” (Dkt. No. 189, at 13.)

Plaintiff submits: “Regardless of whether the drafter meant to say that the category role and

response role are used ‘by’ or ‘in’ different output non-textual formats, the meaning of this phrase

is the same: data having a category role and data having a response role—as identified by the graph

style metadata—is used when displaying that data in bar charts, pie charts, graphs, scatter plots,

and so on (i.e., ‘by’ and/or ‘in’ the ‘different output non-textual formats’).” (Id., at 14.) Finally,

Plaintiff argues that “[t]he prosecution history does not suggest a different interpretation.” (Id., at

15.)

       Defendants respond that because “[t]he way in which the error should be fixed . . . is not

obvious at all” and is “subject to reasonable debate,” the claim cannot be judicially corrected. (Dkt.

No. 193, at 12.)

       Plaintiff replies: “Defendants have not shown any difference in scope between the possible

clarifying constructions. The Court should correct the error and move on.” (Dkt. No. 194, at 4.)

       At the January 29, 2020 hearing, Defendants argued that there is a significant difference in

meaning between “by” and “in” because whereas “by” would mean that the roles can affect how

output is displayed, “in” would require the roles themselves to be rendered and visible.

       (2) Analysis

       Judicial correction of an error in a patent may be available “only if (1) the correction is not

subject to reasonable debate based on consideration of the claim language and the specification

and (2) the prosecution history does not suggest a different interpretation of the claims.” Novo

Indus., L.P. v. Micro Molds Corp., 350 F.3d 1348, 1357 (Fed. Cir. 2003); see LG Elecs., Inc. v.



                                                - 21 -
Quanta Comput. Inc., 566 F. Supp. 2d 910, 913 (W.D. Wis. 2008) (citing Novo, 350 F.3d 1348,

which “refus[ed] to correct ‘a’ to ‘and’ because other possibilities for correction existed”) (noting

the “nearly impossible standard for judicial correction of a patent”).

          Claim 37 of the ’519 Patent depends from Claim 34, and Claims 34 and 37 recite (emphasis

added):

          34. A computer-implemented apparatus for generating data graphical displays
          based upon data, comprising:
                  a graph generator module that receives data to be displayed in a non-textual
          format, said received data being indicative of a plurality of variables;
                  graph styles data structure that defines display characteristics to be used in
          displaying the data in a non-textual format,
                  said graph style data structure containing graph style metadata that defines
          display characteristics for data through the metadata associating at least two of the
          variables with statistical roles;
                  said graph generator module having data access to the graph style data
          structure,
                  said graph generator module generating at least one graphical output based
          upon the received data, said graphical output being generated in accordance with
          the defined data characteristics of the graph styles data structure.

          ***

          37. The apparatus of claim 34 wherein the graph style metadata identifies a data
          variable as having a category role and identifies another data variable as having a
          response role, said category role and said response role being used by in different
          output non-textual formats.

          Defendants fail to demonstrate any substantive difference between “said category role and

said response role being used by different output non-textual formats” and “said category role and

said response role being used in different output non-textual formats.” Nothing in the claim

language suggests any difference.

          The specification discloses that data for category and response variables may be displayed

differently for different output formats. See ’519 Patent at 5:27–63; see also id. at 3:5–14.




                                                  - 22 -
Defendants cite the following disclosures as purportedly demonstrating a difference between “by”

and “in” in this context:

       An aspect of a graph may be formatted based upon a combination of graph styles
       data associated with a variable and the variable’s role. For example, a variable’s
       role may be designated as the dependent variable of a graph. The variable may also
       be designated to be displayed with a bluish color.

       ***

       The horizontal axis 260 also shows the display of the variable whose role is
       category (i.e., the Year31 variable has as its role the category and thus is displayed
       as the variable for the horizontal axis 260). Correspondingly, the vertical axis 262
       has its format and associated variable shown in accordance with the Axis1 tags 204.
       Thus, the vertical axis label “sales” 264 is shown in accordance with the Axis1 tags
       204.

’519 Patent at 3:12–16 & 5:46–53. Figure 5 of the ’519 Patent is reproduced here:




       Figure 5 includes the labels “Sales” and “Year,” which Defendants argue is an instance of

category and response roles being used in an output non-textual format. On balance, however,

Defendants fail to demonstrate any difference in meaning between “by” and “in” in the context of


                                               - 23 -
the data variables and roles recited in above-reproduced Claim 34. The claims here at issue do not

refer to any labels, and Defendants identify nothing in the specification suggesting that the

appearance or non-appearance of such labels is of any significance in the context of these claims.

Indeed, the disputed term refers to the roles “being used by in different output non-textual

formats,” not necessarily in the output itself.

       Thus, “the correction is not subject to reasonable debate based on consideration of the claim

language and the specification.” Novo, 350 F.3d at 1357; see CBT Flint Partners, LLC v. Return

Path, Inc., 654 F.3d 1353, 1358–61 (Fed. Cir. 2011) (construing “detect analyze” to mean “detect

and analyze”); see also Intermec Techs. Corp. v. Palm Inc., 811 F. Supp. 2d 973, 985 (D. Del.

2011) (deleting extraneous word).

       As to the prosecution history, Plaintiff submits that the patent examiner raised no issue

with the recital of “by in.” Instead, the examiner used the word “by” when referring to this

limitation. (See Dkt. No. 189-7, Ex. B, Mar. 29, 2004 Office Action, at 5 (p. 58 of 65 of Ex. B);

see also id., Oct. 19, 2004 Office Action, at 5 (p. 44 of 65 of Ex. B); id., Apr. 6, 2006 Office

Action, at 14 (p. 8 of 65 of Ex. B).) Thus, “the prosecution history does not suggest a different

interpretation of the claims.” Novo, 350 F.3d at 1357.

       Finally, the opinions of the parties’ experts do not significantly affect the Court’s analysis.

(See Dkt. No. 189-14, Nov. 17, 2019 Am. Rosenblatt Decl., at ¶¶ 75–78; see also Dkt. No. 193,

Ex. B, Nov. 13, 2019 Jones Decl., at ¶¶ 57–60.) Likewise, the deposition testimony of Plaintiff’s

expert, cited by both sides, does not significantly affect the Court’s analysis. (See Dkt. No. 193,

Ex. A, Nov. 19, 2019 Rosenblatt dep. at 52:4–54:12.)

       The Court therefore hereby construes “wherein the graph style metadata identifies a

data variable as having a category role and identifies another data variable as having a



                                                  - 24 -
response role, said category role and said response role being used by in different output

non-textual formats” to mean “wherein the graph style metadata identifies a data variable as

having a category role and identifies another data variable as having a response role, said

category role and said response role being used by different output non-textual formats.”

D. “the graph generator module”

 Plaintiff’s Proposed Construction                 Defendants’ Proposed Construction

 Plain and ordinary meaning.                       Indefinite.

 35 U.S.C. § 112 ¶ 6 does not apply.               35 U.S.C. § 112 ¶ 6 applies.

                                                   Function(s):
                                                       “receives data to be displayed in a non-
                                                   textual format; having data access to the graph
                                                   style data structure; generating at least one
                                                   graphical output based upon the received data”

                                                   Structure:
                                                       None


(Dkt. No. 184, at 4–5; Dkt. No. 189, at 15; Dkt. No. 193, at 13; Dkt. No. 204, at 8.) The parties

submit that this term appears in Claims 34, 52, 53, and 58 of the ’519 Patent. (Dkt. No. 204, at 8.)

       Shortly before the start of the January 29, 2020 hearing, the Court provided the parties with

its preliminary construction that 35 U.S.C. § 112 ¶ 6 does not apply and that this term has its plain

meaning.

       (1) The Parties’ Positions

       Plaintiff argues that “[t]his term should not be construed according to § 112, ¶ 6 because

the term has a plain and ordinary meaning; it refers to software applications, used to generate

graphs, that were existing in the art at the time of the invention.” (Dkt. No. 189, at 15.) Also,

Plaintiff submits that “the claims describe how the graph generator module is to generate a graph



                                               - 25 -
in a particular way, thus describing the objectives and operations for the apparatus.” (Id., at 16–

17.)

        Defendants respond that “[t]he claim term at issue here—‘graph generator module’—is not

understood by persons of skill as the name for structure” and “is not a term of art.” (Dkt. No. 193,

at 14.) Defendants also argue that “the corresponding structure is software that cannot be

performed by a general-purpose computer” and “the ’519 patent provides no algorithm—and

therefore no corresponding structure—for performing the recited functions.” (Id., at 15–16.)

        Plaintiff replies that “the term is not used as generic terms or black box recitations of

structure or abstractions, but rather as a specific reference to components that are known in the

art.” (Dkt. No. 194, at 5.)

        (2) Analysis

        The disputed term appears in independent Claims 34 and 58 of the ’519 Patent, which recite

(emphasis added):

        34. A computer-implemented apparatus for generating data graphical displays
        based upon data, comprising:
                a graph generator module that receives data to be displayed in a non-textual
        format, said received data being indicative of a plurality of variables;
                graph styles data structure that defines display characteristics to be used in
        displaying the data in a non-textual format,
                said graph style data structure containing graph style metadata that defines
        display characteristics for data through the metadata associating at least two of the
        variables with statistical roles;
                said graph generator module having data access to the graph style data
        structure,
                said graph generator module generating at least one graphical output based
        upon the received data, said graphical output being generated in accordance with
        the defined data characteristics of the graph styles data structure.

        ***

        58. A computer-implemented apparatus for generating data graphical displays
        based upon data, comprising:



                                                - 26 -
               a graph generator module that receives data to be displayed in a non-textual
       format, said received data being indicative of a plurality of variables;
               graph styles data structure that defines display characteristics to be used in
       displaying the data in a non-textual format,
               said graph style data structure containing graph style metadata that define
       display characteristics for data through the metadata associating at least two of the
       variables with statistical roles;
               said graph generator module having data access to the graph style data
       structure,
               said graph generator module generating at least one graphical output based
       upon the received data, said graphical output being generated in accordance with
       the defined data characteristics of the graph styles data structure;
               a server-side computer system that contains the graph styles data structure,
               said server-side computer system generating graphic outputs based upon
       requests received through an internet network from a client web application,
               said generated graphic outputs having display characteristics that are based
       upon the graph styles data structure;
               wherein graph style information contained within the graph styles data
       structure is accessible by different types of software applications in order to display
       through the different types of software applications non-textual formatted output
       based upon the graph style information;
               wherein the different types of software applications include at least two
       applications selected from the group consisting of a document creation and editing
       application, a web browser application, and a statistical software application.

       Title 35 U.S.C. § 112(f) (formerly § 112, ¶ 6) provides: “An element in a claim for a

combination may be expressed as a means or step for performing a specified function without the

recital of structure, material, or acts in support thereof, and such claim shall be construed to cover

the corresponding structure, material, or acts described in the specification and equivalents

thereof.” “In exchange for using this form of claiming, the patent specification must disclose with

sufficient particularity the corresponding structure for performing the claimed function and clearly

link that structure to the function.” Triton Tech of Tex., LLC v. Nintendo of Am., Inc., 753 F.3d

1375, 1378 (Fed. Cir. 2014) (citation omitted).

       “[T]he failure to use the word ‘means’ . . . creates a rebuttable presumption . . . that § 112,

para. 6 does not apply.” Williamson v. Citrix Online LLC, 792 F.3d 1339, 1348 (Fed. Cir. 2015)

(citation omitted). “When a claim term lacks the word ‘means,’ the presumption can be overcome

                                                - 27 -
and § 112, para. 6 will apply if the challenger demonstrates that the claim term fails to recite

sufficiently definite structure or else recites function without reciting sufficient structure for

performing that function.” Id. (citation and internal quotation marks omitted).

       Williamson, in an en banc portion of the decision, abrogated prior statements that the

absence of the word “means” gives rise to a “strong” presumption against means-plus-function

treatment. Id. at 1349. (citation omitted). Williamson also abrogated prior statements that this

presumption “is not readily overcome” and that this presumption cannot be overcome “without a

showing that the limitation essentially is devoid of anything that can be construed as structure.”

Id. (citations omitted). Instead, Williamson found, “[h]enceforth, we will apply the presumption as

we have done prior to Lighting World . . . .” Id. (citing Lighting World, Inc. v. Birchwood Lighting,

Inc., 382 F.3d 1354, 1358 (Fed. Cir. 2004)). In a subsequent part of the decision not considered en

banc, Williamson affirmed the district court’s finding that the term “distributed learning control

module” was a means-plus-function term that was indefinite because of lack of corresponding

structure, and in doing so Williamson stated that “‘module’ is a well-known nonce word.” 792 F.3d

at 1350.

       But although Williamson found that “module” is a “nonce word,” Williamson noted also

that “the presence of modifiers can change the meaning of ‘module.’” Id. at 1351. In the claims at

issue here, the modifier “graph generator” connotes structure in the relevant art, and it is also

noteworthy that the claims refer to a “computer-implemented” apparatus. The opinions of

Plaintiff’s expert are persuasive in this regard. (See Dkt. No. 189-14, Nov. 17, 2019 Rosenblatt

Decl., at ¶¶ 79–81.) The deposition testimony of Plaintiff’s expert, cited by Defendants, does not

compel otherwise. (See Dkt. No. 193, Ex. A, Nov. 19, 2019 Rosenblatt dep. at 56:11–15, 57:24–

58:16, 60:23–61:1 & 61:11–16.) Also, Plaintiff cites authority that computer “code” connotes



                                               - 28 -
structure. See, e.g., Zeroclick, LLC v. Apple Inc., 891 F.3d 1003, 1008 (Fed. Cir. 2018) (finding

that “user interface code” and “program” were not nonce words; noting that “the mere fact that the

disputed limitations incorporate functional language does not automatically convert the words into

means for performing such functions”); Trading Techs. Int’l, Inc. v. IBG LLC, No. 10 C 715, 2019

WL 6609428, at *6 (N.D. Ill. Dec. 5, 2019) (Kendall, J.) (“‘program code’ is not merely a nonce

word but does claim sufficient structure”). The contrary opinions of Defendants’ expert are

unpersuasive. (See Dkt. No. 193, Ex. B, Nov. 13, 2019 Jones Decl., at ¶¶ 61–64.)

        Further, surrounding claim language recites “how the ‘[graph generator] module’ interacts

with other components . . . in a way that . . . inform[s] the structural character of the limitation-in-

question.” Williamson, 792 F.3d at 1351; see ’519 Patent at Cl. 34 (reciting that “graph generator

module . . . receives data to be displayed in a non-textual format” and has access to the graph style

data structure which “defines display characteristics to be used in displaying the data in a non-

textual format”); see also Skky, Inc. v. MindGeek, s.a.r.l., 859 F.3d 1014, 1019 (Fed. Cir. 2017)

(finding “wireless device means” not a means-plus-function term, noting that “it is sufficient if the

claim term is used in common parlance or by persons of skill in the pertinent art to designate

structure, even if the term covers a broad class of structures and even if the term identifies the

structures by their function”) (quoting TecSec, Inc. v. Int’l Bus. Machs. Corp., 731 F.3d 1336, 1347

(Fed. Cir. 2013)); cf. Finjan, Inc., v. Proofpoint, Inc., No. 13-CV-05808-HSG, 2015 WL 7770208,

at *10–11 (N.D. Cal. Dec. 3, 2015) (“content processor” had specific structure because the claim

described interaction with the transmitter and receiver, and because the specification identified the

component’s location).

        This finding is consistent with principles articulated by the Federal Circuit prior to the

abrogated Lighting World decision. See Greenberg v. Ethicon Endo-Surgery, Inc., 91 F.3d 1580,



                                                 - 29 -
1583 (Fed. Cir. 1996) (finding that “detent mechanism” was not a means-plus-function term

because “‘detent’ denotes a type of device with a generally understood meaning in the mechanical

arts, even though the definitions are expressed in functional terms”; “It is true that the term ‘detent’

does not call to mind a single well-defined structure, but the same could be said of other

commonplace structural terms such as ‘clamp’ or ‘container.’ What is important is not simply that

a ‘detent’ or ‘detent mechanism’ is defined in terms of what it does, but that the term, as the name

for structure, has a reasonably well understood meaning in the art.”); see also Linear Tech. Corp.

v. Impala Linear Corp., 379 F.3d 1311, 1319–21 (Fed. Cir. 2004) (in finding “first circuit,”

“second circuit,” and “third circuit” were not means-plus-function terms, noting “language reciting

their respective objectives or operations”); Personalized Media Commc’ns, LLC v. Int’l Trade

Comm’n, 161 F.3d 696, 705 (Fed. Cir. 1998) (“Even though the term ‘detector’ does not

specifically evoke a particular structure, it does convey to one knowledgeable in the art a variety

of structures known as ‘detectors.’”).

        Defendants urge that the specification fails to provide algorithms and otherwise fails to

disclose how a graph generator functions, but these arguments are unpersuasive because they are

directed to issues not directly relevant here, such as perhaps enablement, written description, or

sufficiency of corresponding structure:

        The overall means-plus-function analysis is a two-step process. Naturally, there is
        some analytical overlap between these two steps. In the first step, we must
        determine if the claim limitation is drafted in means-plus-function format. As part
        of this step, we must construe the claim limitation to decide if it connotes
        “sufficiently definite structure” to a person of ordinary skill in the art, which
        requires us to consider the specification (among other evidence). In the second step,
        if the limitation is in means-plus-function format, we must specifically review the
        specification for “corresponding structure.” Thus, while these two “structure”
        inquiries are inherently related, they are distinct.




                                                 - 30 -
Apple Inc. v. Motorola, Inc., 757 F.3d 1286, 1296 (Fed. Cir. 2014) (emphasis added), overruled

on other grounds by Williamson, 792 F.3d 1339.

       At the January 29, 2020 hearing, Defendants also emphasized Altiris, in which the Federal

Circuit stated that “merely pointing out that the relevant structure is software rather than hardware

is insufficient.” 318 F.3d at 1376. Yet, the Federal Circuit then explained in the next sentence that

“‘commands’ (i.e., software) is so broad as to give little indication of the particular structure used

here and is described only functionally . . . .” Id. In the present case, as discussed above, the

opinion of Plaintiff’s expert is persuasive that the modifier “graph generator” connotes structure

in the relevant art (see Dkt. No. 189-14, Nov. 17, 2019 Rosenblatt Decl., at ¶ 79), and surrounding

claim language recites “how the ‘[graph generator] module’ interacts with other components . . .

in a way that . . . inform[s] the structural character of the limitation-in-question.” Williamson, 792

F.3d at 1351; see ’519 Patent at Cl. 34 (reciting that “graph generator module . . . receives data to

be displayed in a non-textual format” and has access to the graph style data structure which

“defines display characteristics to be used in displaying the data in a non-textual format”); see also

Zeroclick, 891 F.3d at 1008. The contrary opinions of Defendants’ expert are unpersuasive. (See

Dkt. No. 193, Ex. B, Nov. 13, 2019 Jones Decl., at ¶¶ 61–64.)

       The Court therefore finds that the disputed term is not governed by 35 U.S.C. § 112, ¶ 6,

and Defendants submit no alternative proposed construction. The Court accordingly rejects

Defendants’ indefiniteness argument, and no further construction is necessary. See O2 Micro, 521

F.3d at 1362 (“[D]istrict courts are not (and should not be) required to construe every limitation




                                                - 31 -
present in a patent’s asserted claims.”); see also Finjan, 626 F.3d at 1207; ActiveVideo, 694 F.3d

at 1326; Summit 6, 802 F.3d at 1291. 2

         Based on all of the foregoing, the Court hereby construes “the graph generator module”

to have its plain meaning.

V. DISPUTED TERMS IN U.S. PATENT NO. 7,447,686

         The ’686 Patent, titled “Computer-Implemented System and Method for Handling

Database Statements,” issued on November 4, 2008, and bears a filing date of November 22, 2002.

See Dkt. No. 189-2 at 2. The Abstract of the ’686 Patent states:

         A computer-implemented system and method for handling a database statement
         from a first database system. The database statement is formatted according to a
         language format used by the first database system. Database language difference
         data is accessed so that a database specific statement may be generated which is
         operational within a different type of database system.

E. “a superset of the SQL standard”

    Plaintiff’s Proposed Construction               Defendants’ Proposed Construction

    Plain and ordinary meaning                      “a set that includes all of the SQL standard and
                                                    additional elements not in the SQL standard”
    Alternatively:
        To be a superset of the SQL standard, a
    database system’s query language format must
    be capable of processing all standard SQL
    queries, plus possibly others.

(Dkt. No. 184, at 5; Dkt. No. 189, at 17; Dkt. No. 193, at 17; Dkt. No. 204, at 9.) The parties submit

that this term appears in Claims 27 and 28 of the ’686 Patent. (Dkt. No. 204, at 9.)




2
 Alternatively, if 35 U.S.C. § 112, ¶ 6 were found to apply, the term is not indefinite because the
specification discloses corresponding structure, namely the “graph generator software module 36.”
See ’519 Patent at 2:16–28.

                                                - 32 -
          Shortly before the start of the January 29, 2020 hearing, the Court provided the parties with

the following preliminary construction: “a set that includes all of the features of the SQL standard

and that may also include additional features.”

          At the hearing, the parties had no objection to the Court’s preliminary construction. The

Court therefore hereby construes “a superset of the SQL standard” to mean “a set that includes

all of the features of the SQL standard and that may also include additional features.”

F. “wherein the first component software object is associated with a first method to
textualize,” “wherein a first software driver textualizes through a second method,” and
“wherein a second software driver textualizes through a third method”

 Plaintiff’s Proposed Construction                   Defendants’ Proposed Construction

 Plain and ordinary meaning                          Indefinite

(Dkt. No. 184, at 6; Dkt. No. 189, at 18; Dkt. No. 193, at 19; Dkt. No. 204, at 10.) The parties

submit that these terms appear in Claim 1 of the ’686 Patent. (Dkt. No. 204, at 10.)

          Shortly before the start of the January 29, 2020 hearing, the Court provided the parties with

its preliminary construction that these terms have their plain meaning.

          (1) The Parties’ Positions

          Plaintiff argues that “[b]ecause Defendants have ignored the specification’s numerous

examples of applicable methods, Defendants fall far short of establishing by clear and convincing

evidence that these limitations are indefinite.” (Dkt. No. 189, at 18.)

          Defendants respond that “[t]he claim does not define or specify what these ‘methods’ for

textualizing are” and “[t]hese unspecified ‘methods’ are facially indefinite.” (Dkt. No. 193, at 19.)

Alternatively, Defendants argue that “even under § 112(f), these claim terms would still be

indefinite because the specification of the ’698 patent discloses no corresponding structure.” (Id.,

at 21.)



                                                 - 33 -
       Plaintiff replies that Defendants’ reliance on deposition testimony of Plaintiff’s expert is

unavailing. (See Dkt. No. 194, at 7.) Plaintiff also urges that “[m]erely being a method claim, or

claiming a method as a limitation, does not ipso facto mean that a claim or term is governed by the

‘step-plus-function’ provisions of § 112(f).” (Id., at 8.)

       (2) Analysis

       Claim 1 of the ’686 Patent recites, for example, “wherein the first component software

object is associated with a first method to textualize, into fourth-generation database language text,

the first component software objects associated logical piece that is contained in the tree.”

       The specification discloses:

       The textualization process 50 compartmentalizes an SQL statement 32 into logical
       text pieces or components which are initially provided based on a default SQL
       dialect. * * * The textualization process 50 allows a SAS SQL statement to be
       converted into a third party vendor-specific SQL in order to successfully submit a
       table request to the third party’s relational database system (RDBMS). This is
       accomplished by representing the SAS SQL statement as an SQL tree 60. The SQL
       tree 60 is passed to the textualization process 50 to convert the tree 60 into the text
       of the third party vendor specific SQL query, taking into account any DBMS-
       specific SQL.

       ***

       In order to textualize for multiple different types of database systems, different
       drivers (110, 112) are associated with different third party platforms. For example,
       a first driver object 110 might point a component object 102 to use an “override”
       108 to the default method 106 so that the component object 102 may textualize an
       SQL statement that can be used within a Sybase datasource system. A second driver
       object 114 might point the component object 102 to use an “override” 116 to the
       default method 106 so that the component object 102 may textualize an SQL
       statement that can be used within an Oracle datasource system.

       The net effect of this object-oriented mechanism 100 is a driver-customized set of
       components where the driver need only supply an override method when a specific
       SQL construct differs from the default SAS SQL syntax.

’686 Patent at 3:12–29 & 4:1–15 (emphasis added); see id. at 2:62–67; see also id. at 8:65–9:2.




                                                - 34 -
       As to Defendants’ arguments under 35 U.S.C. § 112, ¶ 2, the above-cited disclosures

provide context for understanding the word “method” as part of textualization processes.

Defendants fail to demonstrate any lack of reasonable certainty as to the word “method.” The

deposition testimony of Plaintiff’s expert, cited by Defendants, does not compel finding otherwise.

(See Dkt. No. 193, Ex. A, Nov. 19, 2019 Rosenblatt dep. at 71:7–13, 72:14–73:22 & 74:2–9.) Also,

the opinions of Defendants’ expert in this regard are unpersuasive. (See Dkt. No. 193, Ex. B, Nov.

13, 2019 Jones Decl., at ¶¶ 67–71.)

       As to Defendants’ arguments under 35 U.S.C. § 112, ¶ 6, the claim does not use the word

“step,” and Defendants fail to demonstrate that the appearance of the word “method” in the body

of a claim gives rise to any inference that 35 U.S.C. § 112, ¶ 6 applies. Defendants point to

Plaintiff’s reliance on disclosures in the specification as being a concession that 35 U.S.C. § 112,

¶ 6 applies, but analysis of whether 35 U.S.C. § 112, ¶ 6 applies and analysis of sufficiency of

disclosure under 35 U.S.C. § 112, ¶ 6 are “distinct” inquiries. Apple, 757 F.3d at 1296. Defendants’

arguments may perhaps bear upon issues of enablement or written description but do not present

any issue for claim construction. See Phillips, 415 F.3d at 1327 (“we have certainly not endorsed

a regime in which validity analysis is a regular component of claim construction”).

       The Court therefore rejects Defendants’ indefiniteness argument, and no further

construction is necessary. See O2 Micro, 521 F.3d at 1362 (“[D]istrict courts are not (and should

not be) required to construe every limitation present in a patent’s asserted claims.”); see also

Finjan, 626 F.3d at 1207; ActiveVideo, 694 F.3d at 1326; Summit 6, 802 F.3d at 1291.

       The Court accordingly hereby construes “wherein the first component software object

is associated with a first method to textualize,” “wherein a first software driver textualizes




                                               - 35 -
through a second method,” and “wherein a second software driver textualizes through a third

method” to have their plain meaning.

VI. DISPUTED TERMS IN U.S. PATENT NO. 8,498,996

          The ’996 Patent, titled “Computer-Implemented Method and System for Handling and

Transforming Database Queries in a Fourth Generation Language,” issued on July 30, 2013, and

bears a filing date of November 3, 2008. See Dkt. No. 189-3 at 2. The Abstract of the ’996 Patent

states:

          A computer-implemented method and system allows generating a query and a first
          fourth generation language at a native system to a non-native database which is
          capable of processing queries in a second fourth generation language. A query
          initiated by a client applicant in a first fourth generation language is analyzed to
          determine if it can be processed by a non-native system capable of processing
          queries in a second fourth generation language. Non-standard syntax representative
          of a function and the query that cannot be evaluated by the non-native database
          system is identified. If the syntax is discovered, the query is transformed through
          the use of formats or through an algorithm process into an equivalent query
          expression that can be processed by the database system.

          G. “native” and “non-native”

 Plaintiff’s Proposed Construction                   Defendants’ Proposed Construction

 Plain and ordinary meaning                          Indefinite

 Alternatively:
     A “non-native” database system is one that
 uses a different query syntax from the “native”
 database system.

(Dkt. No. 184, at 7–8; Dkt. No. 189, at 21–22; Dkt. No. 193, at 24; Dkt. No. 204, at 12.) The parties

submit that these terms appear in Claims 1–3, 5–7, 9, 10, 12–14, 19–21, 23–25, 27, 28, 30–32, 37–

39, 41–43, 45, 46, and 48–50. (Dkt. No. 204, at 12.)

          Shortly before the start of the January 29, 2020 hearing, the Court provided the parties with

its preliminary construction that “native” means “relating to a system that uses a first language”



                                                 - 36 -
and “non-native” means “relating to a system that uses a second language, different from the first

language.”

       At the hearing, the parties had no objection to the Court’s preliminary constructions. The

Court therefore hereby construes these terms as set forth in the following chart:

                      Term                                          Construction

 “native”                                          “relating to a system that uses a first
                                                   language”

 “non-native”                                      “relating to a system that uses a second
                                                   language, different from the first language”


VII. DISPUTED TERMS IN U.S. PATENT NO. 6,920,458

       The ’458 Patent, titled “Model Repository,” issued on July 19, 2005, and bears a filing date

of September 22, 2000. See Dkt. No. 189 at 1. The Abstract of the ’458 Patent states:

       A model repository is provided for storing selected data models generated by a data
       mining application. The model repository is a structure that may be organized into
       a plurality of levels, including a project level, a diagram level, and a model level.
       The project level may include one or more diagrams, each of which describes a
       particular set of model specifications. Each diagram may then be associated with
       one or more models. Associated with the model repository is a model repository
       facility that is preferably integrated into the data mining application and enables
       operations, such as the exportation of useful models to the model repository. The
       model repository may also include one or more index data structures for storing
       attributes of the models within the model repository. These indexes may include a
       main index that contains attributes of all the models stored in the model repository,
       and one or more special indexes, such as a tree-type index and mini-index, that
       contain the attributes of a particular sub-set of the models stored in the model
       repository. A user may then search through the one or more indexes in order to find
       a model that suits his or her needs. Alternatively, a user application program may
       programmatically query the model repository in order to find and extract
       information from a particular model stored in the model repository.




                                               - 37 -
H. “data model”

 Plaintiff’s Proposed Construction                  Defendants’ Proposed Construction

 Plain and ordinary meaning                      “a set of attributes related to the run of a data
                                                 mining application, including the name and
 Alternatively:                                  location of the data set that was analyzed and
     A set of attributes related to the run of a the resulting analysis”
 data mining application.

(Dkt. No. 184, at 9; Dkt. No. 189, at 24; Dkt. No. 193, at 26; Dkt. No. 204, at 14–15.) The parties

submit that this term appears in Claims 1–6, 11, 24, 25, 28, 61, 63–68, 72, 85, 86, and 89 of the

’458 Patent. (Dkt. No. 204, at 14–15.)

       Shortly before the start of the January 29, 2020 hearing, the Court provided the parties with

the following preliminary construction: “a set of attributes related to the run of a data mining

application (or another type of statistical-related software application) and the resulting analysis.”

       At the hearing, the parties had no objection to the Court’s preliminary construction. The

Court therefore hereby construes “data model” to mean “a set of attributes related to the run

of a data mining application (or another type of statistical-related software application) and

the resulting analysis.”

I. “index structure”

 Plaintiff’s Proposed Construction                  Defendants’ Proposed Construction

 Plain and ordinary meaning                         “a pre-determined structure within the model
                                                    repository for storing and indexing the
                                                    generated data models to allow search and
                                                    retrieval of the generated data models”

(Dkt. No. 184, at 9; Dkt. No. 189, at 26; Dkt. No. 193, at 26; Dkt. No. 204, at 16.) The parties

submit that this term appears in Claims 1, 4, 5, 11, 15, 26–28, 61, 65, 66, 68, 72, 76, and 87–89 of

the ’458 Patent. (Dkt. No. 204, at 16.)




                                                - 38 -
       Shortly before the start of the January 29, 2020 hearing, the Court provided the parties with

its preliminary construction of this term as having its plain meaning and expressly rejecting

Defendants’ proposals of “pre-determined” and “to allow search and retrieval.”

       (1) The Parties’ Positions

       Plaintiff argues that “Defendants’ proposed construction, requiring ‘indexing the generated

data models,’ which is claimed separately in claim 1 and unasserted claims 29 and 41, is

redundant.” (Dkt. No. 189, at 26.) Further, Plaintiff argues, “[i]t is well known that indexes are

mechanisms that may be used for search and retrieval, but this does not need to be included in an

express construction.” (Id., at 28.)

       Defendants respond that “Defendants’ proposed construction is fully supported by the

arguments SII made in prosecution.” (Dkt. No. 193, at 27.)

       Plaintiff replies that “attributes of the models are stored in the index structure, not the

models themselves.” (Dkt. No. 194, at 9.) Plaintiff also argues that “Defendants’ construction

impermissibly limits ‘index structure’ to only index structures that are static and cannot be created,

built, or updated, rather than being ‘predetermined’ only as of the time that attributes are stored in

the index.” (Id.)

       (2) Analysis

       Claims 1 and 27 of the ’458 Patent, for example, recite (emphasis added):

       1. A model repository system, comprising:
               a data store for storing a plurality of data records;
               a data mining application for analyzing the data records and for generating
       a plurality of data models; and
               a model repository for storing the generated data models, wherein the model
       repository includes one or more index structures containing a plurality of attributes
       associated with the data models;
               wherein the data models are predictive data models;




                                                - 39 -
                wherein the predictive data models are the entities being indexed by the one
       or more index structures such that the attributes of the predictive data models are
       stored within the one or more indexes;
                a model repository facility for exporting the generated data models to the
       model repository;
                at least three configuration files stored in the model repository, wherein a
       first configuration file stores information that is used by the model repository
       facility in exporting the generated data models to the model repository, and second
       and third configuration files store information that is used by the model repository
       system in building the main index in the model repository from attributes supplied
       by human end users and from the data mining application.

       ***

       27. The model repository system of claim 1, wherein the model repository facility
       builds the index structures stored in the model repository after one or more selected
       models have been exported to the model repository.

       Claim 1 thus recites that “attributes of the predictive data models are stored within the one

or more indexes.” The specification discloses, for example:

       At step 258, the model descriptions (or attributes) that are associated with the
       selected model and permitted by the column info in step 215 are obtained from the
       model in the model repository 24. Step 264 then creates a new data record that
       includes those model attributes, the model’s folder name, and the export time. At
       step 266, this new data record is then appended to the main-type index 26, and
       results in a new row in the main index table 26, as shown in FIG. 3.

’458 Patent at 14:40–47; see id. at Fig. 1. Defendants’ proposal of “storing and indexing the

generated data models,” rather than attributes, is therefore inconsistent with the intrinsic evidence.

       Further, nothing in the claim language or the specification suggests that an “index

structure” must be “predetermined” or static, and none of the evidence cited by Defendants

supports such a limitation. Defendants submit that, during prosecution, the patentee argued as

follows regarding the “Myers” reference (United States Patent No. 5,832,450):

       Claim 1’s predictive data model and its attributes are not the actor/agent of
       determining a database’s structure (as Myers’ database model is), but rather
       claim 1’s predictive data model attributes are the entities actually being stored in
       the already determined index structures.



                                                - 40 -
(Dkt. No. 193, Ex. C, May 26, 2004 Responsive Amendment, at 24 (p. 5 of 15 of Ex. C).)

       Defendants have not shown how this statement by the patentee purportedly requires a

“predetermined” index structure. Plaintiff persuasively argues that “Defendants’ construction

impermissibly limits ‘index structure’ to only index structures that are static and cannot be created,

built, or updated, rather than being ‘predetermined’ only as of the time that attributes are stored in

the index.” (Dkt. No. 194, at 9.) The Court finds that an “index structure” need not be a static,

unchanging structure. Nonetheless, the recital for example in above-reproduced Claim 1 of “a

model repository for storing the generated data models, wherein the model repository includes one

or more index structures containing a plurality of attributes associated with the data models,”

demonstrates that an “index structure” has an independent existence and does not arise merely by

storing a data model.

       As to Defendants’ proposal of “to allow search and retrieval of the generated data models,”

the patentee argued during prosecution:

       The Office Action maintains “Myers teaches indexing a computerized repository
       by the attributes associated with its stored data models ...” (See Office Action, page
       5). Applicants respectfully disagree. The Myers reference does not disclose, teach
       or suggest data models being indexed and retrieved. For example, the Myers
       reference involves a significantly different model than what is recited in claim 1.
       The Myers reference discusses using an “object-oriented database model” to more
       easily store medical record information. (See the Myers reference, column 6, lines
       14-29). The object-oriented database model of Myers shows how medical record
       information can be stored and indexed, but the object-oriented database model
       itself is not indexed and is not the item that is retrieved (as in the case of the
       predictive data models recited in claim 1).

       Moreover, the Myers reference uses only a single object-oriented database model.
       There are no multiple database models that the user would need to search and then
       select. In this respect, the Myers reference is directed to a significantly different
       problem than Applicants’ claimed invention. In other words, Applicants’ invention
       allows the management of a “multitude of data models” that are generated from a
       data mining application as well as allow others who are unfamiliar with the data
       models to determine “which models are available, and which ones are useful.” (See
       Applicants' specification, page 4, lines 10-11). The Myers reference does not

                                                - 41 -
       provide a searching mechanism to determine which object-oriented database model
       is relevant because Myers is dealing with only a single object-oriented database
       model.

(Dkt. No. 193, Ex. C, May 27, 2003 Responsive Amendment, at 18–19 (p. 12 of 15 of Ex. C)

(emphasis modified).) This statement by the patentee regarding a “searching mechanism” does not

amount to a definitive statement requiring that an “index structure” must provide a “searching

mechanism.” See Omega Eng’g, Inc. v. Raytek Corp., 334 F.3d 1314, 1324 (Fed. Cir. 2003)

(emphasis added) (citation omitted) (“As a basic principle of claim interpretation, prosecution

disclaimer promotes the public notice function of the intrinsic evidence and protects the public’s

reliance on definitive statements made during prosecution.”). Indeed, the patentee explained that

Myers dealt with indexing information within a model, not indexing the model itself.

       At the January 29, 2020 hearing, Defendants expressed concern that Plaintiff might

interpret “index structure” as being met by a portion of a data model. Defendants urged that simply

saving a data model, and later being able to retrieve it, is insufficient. Plaintiff replied by

acknowledging that an “index structure” needs to be something distinguishable from the data

model itself. Indeed, the Court finds that the words “index” and “structure,” individually and

especially in combination, connote a structure distinct from a data model itself.

       With this understanding, the Court hereby expressly rejects Defendants’ proposed

construction, and no further construction is necessary. See O2 Micro, 521 F.3d at 1362; see also

Finjan, 626 F.3d at 1207; ActiveVideo, 694 F.3d at 1326; Summit 6, 802 F.3d at 1291.

       The Court accordingly hereby construes “index structure” to have its plain meaning.




                                               - 42 -
J. “model repository facility”


                                    “model repository facility”
                                 (’458 Patent, Claims 1, 3, 61, 64)

    Plaintiff’s Proposed Construction                   Defendants’ Proposed Construction

 Plain and ordinary meaning.                       35 U.S.C § 112 ¶ 6 applies.

 35 U.S.C. § 112 ¶ 6 does not apply.               Function:
                                                      “exporting the generated data models to the
                                                   model repository”

                                                   Structure:
                                                       “Steps 112 through 141 of Figs 7A through
                                                   7C”


                                   “model repository facility”
                                   (’458 Patent, Claims 27, 88)

    Plaintiff’s Proposed Construction                   Defendants’ Proposed Construction

 Plain and ordinary meaning.                       35 U.S.C § 112 ¶ 6 applies.

 35 U.S.C. § 112 ¶ 6 does not apply.               Function:
                                                      “building the index structures stored in the
                                                   model repository”

                                                   Structure:
                                                       “Figs 8A through 8C”


                                   “model repository facility”
                                    (’458 Patent, Claims 9, 70)

    Plaintiff’s Proposed Construction                   Defendants’ Proposed Construction

 Plain and ordinary meaning.                       No additional construction.

 35 U.S.C. § 112 ¶ 6 does not apply.


(Dkt. No. 184, at 10–11; Dkt. No. 189, at 28; Dkt. No. 204, at 18–19.)


                                               - 43 -
        Shortly before the start of the January 29, 2020 hearing, the Court provided the parties with

its preliminary construction that 35 U.S.C. § 112 ¶ 6 does not apply and that this term has its plain

meaning.

        (1) The Parties’ Positions

        Plaintiff highlights the presumption against applying 35 U.S.C. § 112, ¶ 6 to a term that

does not include the word “means,” and Plaintiff argues that “[t]here is a simple resolution to the

complexity fostered by Defendants’ proposed constructions: ‘model repository facility’ is not a

§ 112, ¶ 6 term.” (Dkt. No. 189, at 29; see id., at 28–30.) Plaintiff also argues that “it is clear from

the specification that ‘facility’ is used to refer to a software program or portion thereof.” (Id., at

30.)

        Defendants respond that “Defendants are proposing two constructions because that is

precisely what is demanded by the express claim language.” (Dkt. No. 193, at 28.) Defendants also

respond that “with respect to dependent claims 9 and 70, Defendants’ propose ‘no additional

construction’ because these claims do not recite functions in addition to their respective

independent claims. The construction for the independent claims therefore governs dependent

claims 9 and 10 (as well as all claims depending on claims 1 and 61).” (Id., at 29.) Defendants

argue that “[t]he term ‘model repository facility’ does not have a generally understood structural

meaning in the art” and is therefore a means-plus-function term limited to the corresponding

structure disclosed in the specification. (Id.; see id., at 29–30.)

        Plaintiff replies that “[t]he only argument that ‘model repository facility’ has different

meanings is that it is (sometimes) a § 112 ¶6 term, with different functions (and structures) in

different claims; because Defendants have failed to meet their burden on this point, their proffered

divergent constructions must be rejected.” (Dkt. No. 194, at 10.)



                                                 - 44 -
       (2) Analysis

       Legal principles regarding 35 U.S.C. § 112, ¶ 6 are set forth above as to the term “the graph

generator module.”

       Claims 1, 9, and 27 of the ’458 Patent, for example, recite (emphasis added):

       1. A model repository system, comprising:
                a data store for storing a plurality of data records;
                a data mining application for analyzing the data records and for generating
       a plurality of data models; and
                a model repository for storing the generated data models, wherein the model
       repository includes one or more index structures containing a plurality of attributes
       associated with the data models;
                wherein the data models are predictive data models;
                wherein the predictive data models are the entities being indexed by the one
       or more index structures such that the attributes of the predictive data models are
       stored within the one or more indexes;
                a model repository facility for exporting the generated data models to the
       model repository;
                at least three configuration files stored in the model repository, wherein a
       first configuration file stores information that is used by the model repository
       facility in exporting the generated data models to the model repository, and second
       and third configuration files store information that is used by the model repository
       system in building the main index in the model repository from attributes supplied
       by human end users and from the data mining application.

       ***

       9. The model repository system of claim 1, wherein the model repository facility is
       integrated into the data mining application.

       ***

       27. The model repository system of claim 1, wherein the model repository facility
       builds the index structures stored in the model repository after one or more selected
       models have been exported to the model repository.

       Several limitations in Claim 1 refer to a structure “for” performing particular functions.

Functional language does not necessarily invoke 35 U.S.C. § 112, ¶ 6. See, e.g., Zeroclick, 891

F.3d at 1008 (“the mere fact that the disputed limitations incorporate functional language does not

automatically convert the words into means for performing such functions”). Instead, in the

                                              - 45 -
absence of the word “means,” a presumption arises that the claim language is not governed by

35 U.S.C. § 112, ¶ 6. See Williamson, 792 F.3d at 1348.

       Defendants argue that “[t]he specification, however, is irrelevant to the threshold inquiry

of § 112[, ¶ 6].” (Dkt. No. 193, at 29.) On the contrary, the Federal Circuit has explained:

       [T]he first step in the means-plus-function analysis requires us to determine
       whether the entire claim limitation at issue connotes “sufficiently definite structure”
       to a person of ordinary skill in the art. In so doing, we naturally look to the
       specification, prosecution history, and relevant external evidence to construe the
       limitation. While this inquiry may be similar to looking for corresponding structure
       in the specification, our precedent requires it when deciding whether a claim
       limitation lacking means connotes sufficiently definite structure to a person of
       ordinary skill in the art.

Apple, 757 F.3d at 1296–97 (emphasis added).

       The specification demonstrates that a “model repository facility” is a software structure

because the model repository facility “is preferably integrated into the data mining application.”

’458 Patent at 2:47–48; see id. at 3:62–4:3; see also id. at 10:22–62 (regarding “MRF [(model

repository facility)] 18a”). This is also apparent in above-reproduced dependent Claim 9.

Statements by the patent examiner during prosecution, cited by Plaintiff, further reinforce this

understanding by referring to a “model repository facility” as potentially being integrated into a

data mining application. (See Dkt. No. 189, at 30 (citing Ex. H).) The deposition testimony of

Plaintiff’s expert, cited by Defendants, does not compel otherwise. (See Dkt. No. 193, Ex. A, Nov.

19, 2019 Rosenblatt dep. at 95:12–15.) Finally on this issue, Defendants’ expert opines, in full, as

follows:

       87. The term “model repository facility” does not have a generally understood
       structural meaning in the art, and a person of ordinary skill in the art would have
       understood the term “model repository facility” as recited in the claims to be a
       nonstructural term associated with function [sic] of exporting generated data
       models to the model repository.




                                               - 46 -
    (Dkt. No. 193, Ex. B, Nov. 13, 2019 Jones Decl. at ¶ 87.) In light of the intrinsic evidence cited

    above, the opinion of Defendants’ expert is unpersuasive.

            The Court therefore hereby expressly rejects Defendants’ proposal that 35 U.S.C. § 112, ¶

    6 applies. Defendants do not present any alternative proposal in the event that the Court finds that

    35 U.S.C. § 112, ¶ 6 does not apply. No further construction is required. See O2 Micro, 521 F.3d

    at 1362; see also Finjan, 626 F.3d at 1207; ActiveVideo, 694 F.3d at 1326; Summit 6, 802 F.3d

    at 1291.

            The Court accordingly hereby construes “model repository facility” to have its plain
.
    meaning.

    VIII. CONCLUSION

            The Court adopts the construction set forth in this opinion for the disputed terms of the

    patents-in-suit. The parties are ordered that they may not refer, directly or indirectly, to each other’s

    claim construction positions in the presence of the jury. Likewise, the parties are ordered to refrain

    from mentioning any portion of this opinion, other than the actual definitions adopted by the Court,

    in the presence of the jury. Any reference to claim construction proceedings is limited to informing

    the jury of the definitions adopted by the Court.
            SIGNED this 3rd day of January, 2012.
           SIGNED this 5th day of February, 2020.




                                                              ____________________________________
                                                              ROY S. PAYNE
                                                              UNITED STATES MAGISTRATE JUDGE




                                                     - 47 -
